EXHIBIT 10.3



EXECUTION COPY
AMENDMENT NO. 3
Dated as of September 9, 2014
to
CREDIT AGREEMENT
Dated as of June 18, 2012
THIS AMENDMENT NO. 3 (this “Amendment”) is made as of September 9, 2014 by and
among Coach, Inc., a Maryland corporation (the “Company”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of June 18, 2012 by and among the Company, the Foreign
Subsidiary Borrowers from time to time party thereto (together with the Company,
the “Borrowers”), the Lenders and the Administrative Agent (as amended by
Amendment No. 1 dated March 26, 2013, Amendment No. 2 dated November 27, 2013
and as further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement.
WHEREAS, the Borrowers have requested that the requisite Lenders and the
Administrative Agent agree to make certain amendments to the Credit Agreement;
WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendments to the Credit Agreement. Effective as of the Amendment No. 3
Effective Date (as defined below), the parties hereto agree that the Credit
Agreement shall be amended as follows:
(a)    Each of HSBC Bank USA, National Association and Bank of America, N.A. is
hereby designated as a Co-Syndication Agent and Merrill Lynch, Pierce, Fenner &
Smith Incorporated is hereby designated as a Joint Bookrunner and a Joint Lead
Arranger, in each case, in respect of the credit facility evidenced by the
Credit Agreement as amended hereby. Accordingly, (i) the cover page of the
Credit Agreement is hereby amended to (x) refer to HSBC Bank USA, National
Association and Bank of America, N.A. as Co-Syndication Agents and (y) add a
reference to Merrill Lynch, Pierce, Fenner & Smith Incorporated as a Joint
Bookrunner and as a Joint Lead Arranger and (ii) the introductory paragraph to
the Credit Agreement is hereby amended to refer to HSBC Bank USA, National
Association and Bank of America, N.A. as Co-Syndication Agents.
(b)    The definition of “Change in Law” appearing in Section 1.01 of the Credit
Agreement is amended to delete the phrase “interpretation or application thereof
by any Governmental




--------------------------------------------------------------------------------




Authority” appearing therein and replace such phrase with “interpretation,
implementation or application thereof by any Governmental Authority”.
(c)    The definition of “Consolidated Net Worth” appearing in Section 1.01 of
the Credit Agreement is amended to delete the phrase “the Statement of Financial
Accounting Standards No. 142 (or the corresponding Accounting Standards
Codification Topic, as applicable)” appearing therein and replace such phrase
with “Accounting Standards Codification Topic 350”.
(d)    The definition of “LIBO Rate” appearing in Section 1.01 of the Credit
Agreement is amended to delete the phrase “administered by the British Bankers
Association” appearing therein and replace such phrase with “ICE Benchmark
Association”.
(e)    The definition of “Maturity Date” appearing in Section 1.01 of the Credit
Agreement is amended to delete the reference to “March 26, 2018” appearing
therein and replace such reference with “September 9, 2019”.
(f)    The definition of “Reference Bank Rate” appearing in Section 1.01 of the
Credit Agreement is amended to delete the phrase “London interbank market”
appearing therein and replace such phrase with “London (or other applicable)
interbank market”.
(g)    The definition of “Reference Banks” appearing in Section 1.01 of the
Credit Agreement is amended to (i) delete the phrase “London offices” appearing
therein and replace such phrase with “London (or other applicable) offices” and
(ii) insert a new sentence at the end thereof as follows:
No Lender shall be obligated to be a Reference Bank without its consent.
(h)    The definition of “Statutory Reserve Rate” appearing in Section 1.01 of
the Credit Agreement is amended to delete the phrase “, in the case of Dollar
denominated Loans,” appearing therein.
(i)    Section 1.01 of the Credit Agreement is amended to (i) delete the
definition of “Syndication Agent” appearing therein and (ii) add the following
definitions thereto in the appropriate alphabetical order and, where applicable,
replace the corresponding previously existing definitions:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Co-Syndication Agent” means each of HSBC Bank USA, National Association and
Bank of America, N.A. in its capacity as co-syndication agent for the credit
facility evidenced by this Agreement.
“Embargoed Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive embargo under any Sanctions (at the
time of this Agreement, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, or any Person owned or controlled by a Person listed on any
such Sanctions-related list, or (b) any Person that is a national of, organized
in or resident in an Embargoed Country.



2

--------------------------------------------------------------------------------




“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Total Assets” means, at any time, the total assets of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.
(j)    Section 2.15(a) of the Credit Agreement is amended to restate clause (i)
thereof in its entirety as follows:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(k)    Section 3.13 of the Credit Agreement is amended and restated in its
entirety as follows:
SECTION 3.13. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance in all material respects by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and employees and to the knowledge of the Company its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Company, any Subsidiary or to the
knowledge of the Company or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facilities established hereby, is a Sanctioned Person.
(l)    Section 5.07 of the Credit Agreement is amended to insert a new sentence
at the end thereof as follows:
The Company will maintain in effect and enforce policies and procedures designed
to ensure compliance in all material respects by the Company, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
(m)    Section 5.08 of the Credit Agreement is amended to insert a new sentence
at the end thereof as follows:
No Borrower will request any Borrowing or Letter of Credit, and no Borrower
shall use, and the Company shall use reasonable best efforts to ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in



3

--------------------------------------------------------------------------------




any Embargoed Country or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
(n)    Section 6.01(s) of the Credit Agreement is amended and restated in its
entirety as follows:
(s) Indebtedness incurred in connection with the acquisition of joint ventures
in an aggregate amount not to exceed the greater of (i) $100,000,000 and (ii)
2.75% of Total Assets (determined at the time of each such incurrence by
reference to the Company’s financial statements most recently delivered pursuant
to Section 5.01(a) or (b) or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.04(a)).
(o)    Section 6.04(k) of the Credit Agreement is amended and restated in its
entirety as follows:
(k) Investments in joint ventures in an aggregate amount not to exceed the
greater of (i) $100,000,000 and (ii) 2.75% of Total Assets (determined at the
time of each such investment by reference to the Company’s financial statements
most recently delivered pursuant to Section 5.01(a) or (b) or, if prior to the
date of the delivery of the first financial statements to be delivered pursuant
to Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)); and
(p)    The penultimate paragraph of Article VIII of the Credit Agreement is
amended to (i) to delete the phrase “Agreement as a Syndication Agent” appearing
therein and replace such phrase with “Agreement as a Co-Syndication Agent” and
(ii) to delete the phrase “capacities as Syndication Agent” appearing therein
and replace such phrase with “capacities as Co-Syndication Agents”.
(q)    Section 9.09(b) of the Credit Agreement is amended to (i) to delete the
phrase “to the nonexclusive jurisdiction” appearing therein and replace such
phrase with “to the exclusive jurisdiction” and (ii) to delete the phrase
“sitting in New York County and” appearing therein and replace such phrase with
“sitting in New York County, Borough of Manhattan, and”.
(r)    Section 9.12 of the Credit Agreement is amended to add two new paragraphs
at the end thereof as follows:
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY



4

--------------------------------------------------------------------------------




CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
(s)    Schedule 2.01 to the Credit Agreement is amended and restated in its
entirety in the form of Schedule 2.01 attached hereto.
2.    New Lenders.
(a)    Each of the undersigned financial institutions that is not a party to the
Credit Agreement prior to the effective date of this Amendment (each, an “New
Lender”) agrees to be bound by the provisions of the Credit Agreement and agrees
that it shall, on the effective date of this Amendment, become a Lender for all
purposes of the Credit Agreement, with a Commitment as set forth on Schedule
2.01 attached hereto.
(b)    Each undersigned New Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and by the Credit Agreement and to become a Lender under the Credit Agreement,
(ii) it satisfies the requirements, if any, specified in the Credit Agreement
that are required to be satisfied by it in order to become a Lender, (iii) from
and after the effective date of this Amendment, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, and (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement and the other Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement and the other Loan Documents are required to be
performed by it as a Lender.
3.    Conditions of Effectiveness. The effectiveness of this Amendment (the
“Amendment No. 3 Effective Date”) is subject to the satisfaction of the
following conditions precedent:
(a)    The Administrative Agent shall have received counterparts of (i) this
Amendment duly executed by the Borrowers, the Lenders, each New Lender, each
Issuing Bank, the Swingline Lender and the Administrative Agent and (ii) the
Consent and Reaffirmation attached hereto duly executed by the Subsidiary
Guarantors.
(b)    The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Amendment
No. 3 Effective Date) of (i) Fried, Frank, Harris, Shriver & Jacobson LLP,
counsel for the Loan Parties, and (ii) Venable LLP, special Maryland counsel for
the Loan Parties, each in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and covering such matters relating to the
Loan Parties, the Loan Documents or the Transactions



5

--------------------------------------------------------------------------------




as the Administrative Agent shall reasonably request. The Company hereby
requests such counsels to deliver such opinions.
(c)    The Administrative Agent shall have received, for the account of each
Lender party hereto that delivers its executed signature page to this Amendment
by no later than the date and time specified by the Administrative Agent, an
upfront fee in an amount equal to the amount previously disclosed to the
Lenders.
(d)    The Administrative Agent shall have received payment of the
Administrative Agent’s and its affiliates’ fees and reasonable out-of-pocket
expenses (including reasonable out-of-pocket fees and expenses of counsel for
the Administrative Agent as set forth in the Amendment No. 3 Fee Letter dated as
of August 11, 2014 among the Company, JPMorgan Chase Bank, N.A. and J.P. Morgan
Securities LLC) in connection with this Amendment.
(e)    The Administrative Agent shall have made such reallocations of each
Lender’s Applicable Percentage of the Revolving Credit Exposure under the Credit
Agreement (including the New Lenders) as are necessary in order that the
Revolving Credit Exposure with respect to such Lender reflects such Lender’s
Applicable Percentage of the Revolving Credit Exposure under the Credit
Agreement as amended hereby. The Borrower hereby agrees to compensate each
Lender for any and all losses, costs and expenses incurred by such Lender in
connection with the sale and assignment of any Eurocurrency Loans and the
reallocation described in this clause (e), in each case on the terms and in the
manner set forth in Section 2.16 of the Credit Agreement.
4.    Representations and Warranties of the Company. The Company hereby
represents and warrants as follows:
(a)    This Amendment and the Credit Agreement as modified hereby constitute
legal, valid and binding obligations of the Company, enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
liquidation, reconstruction, moratorium or other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law and except to the extent
that availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.
(b)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Borrowers set forth in the Credit
Agreement (other than, with respect to any Loan the proceeds of which are being
used to refinance maturing commercial paper issued by the Company, Sections
3.04(b) and 3.06 of the Credit Agreement) are true and correct.
5.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.
(b)    The Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.



6

--------------------------------------------------------------------------------




(c)    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.
(d)    This Amendment shall be deemed to be a Loan Document.
6.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
8.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.
[Signature Pages Follow]











7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


COACH, INC.,
as a Borrower




By:____________________________________
Name:
Title:







Signature Page to Amendment No. 3 to
Credit Agreement dated as of June 18, 2012
Coach, Inc.

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
individually as a Lender and as Administrative Agent




By:_______________________________________
Name:
Title:





Signature Page to Amendment No. 3 to
Credit Agreement dated as of June 18, 2012
Coach, Inc.

--------------------------------------------------------------------------------




Name of Lender:
 
 
 
 
 
By _________________________________
 
Name:
 
Title:
 
 
 
For any Lender requiring a second signature line:
 
 
By _________________________________
 
Name:
 
Title:


Signature Page to Amendment No. 3 to
Credit Agreement dated as of June 18, 2012
Coach, Inc.

--------------------------------------------------------------------------------




CONSENT AND REAFFIRMATION
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 3 (the “Amendment”) to the Credit Agreement dated as of June 28,
2012 (as amended by Amendment No. 1 dated March 26, 2013, Amendment No. 2 dated
November 27, 2013 and as further amended, restated, supplemented or otherwise
modified, the “Credit Agreement”) by and among Coach, Inc., the Foreign
Subsidiary Borrowers from time to time party thereto, the financial institutions
from time to time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”), which Amendment No. 3 is
dated as of September 9, 2014 (the “Consent and Amendment”). Capitalized terms
used in this Consent and Reaffirmation and not defined herein shall have the
meanings given to them in the Credit Agreement. Without in any way establishing
a course of dealing by the Administrative Agent or any Lender, each of the
undersigned consents to the Amendment and reaffirms the terms and conditions of
the Credit Agreement and any other Loan Document executed by it and acknowledges
and agrees that such Credit Agreement and each and every such Loan Document
executed by the undersigned in connection with the Credit Agreement remains in
full force and effect and is hereby reaffirmed, ratified and confirmed. All
references to the Credit Agreement contained in the above‑referenced documents
shall be a reference to the Credit Agreement as so modified by the Amendment.
Dated: September 9, 2014
[Signature Page Follows]








--------------------------------------------------------------------------------




COACH SERVICES, INC.




By: _________________________
Name:
Title:








Signature Page to Consent and Reaffirmation to
Amendment No. 1 to Credit Agreement dated as of June 28, 2012
Coach, Inc.

--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
LENDER
COMMITMENT
JPMORGAN CHASE BANK, N.A.


$100,000,000


HSBC BANK USA, NATIONAL ASSOCIATION


$100,000,000


BANK OF AMERICA, N.A.


$100,000,000


TD BANK, N.A.


$70,000,000


U.S. BANK NATIONAL ASSOCIATION


$70,000,000


WELLS FARGO BANK, NATIONAL ASSOCIATION


$70,000,000


THE NORTHERN TRUST COMPANY


$47,500,000


PNC BANK, NATIONAL ASSOCIATION


$47,500,000


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


$47,500,000


BNP PARIBAS


$47,500,000


AGGREGATE COMMITMENT


$700,000,000







